Exhibit 10.3

EXECUTION VERSION

STOCKHOLDERS’ AGREEMENT

This STOCKHOLDERS’ AGREEMENT, dated as of this 4th day of December, 2009, (the
“Agreement”), is entered into by and among AsiaInfo Holdings, Inc., a Delaware
corporation (the “Company”), Mr. Edward Tian (“Mr. Tian”), Mr. Libin Sun (“Mr.
Sun”) and Linkage Technologies International Holdings Limited, a company
organized under the laws of the Cayman Islands (“Linkage,” and, together with
Mr. Tian and Mr. Sun, the “Stockholders”). All capitalized terms used but not
defined in this Agreement shall have the meanings ascribed to them in the
Combination Agreement (as defined below).

WHEREAS, Linkage owns all of the outstanding shares of Linkage Technologies
Investment Limited, a company organized under the laws of the British Virgin
Islands (“Linkage BVI”), and has agreed to sell all such Linkage BVI shares to
the Company, directly or through a subsidiary of the Company, and as part of the
consideration therefor, the Company has agreed to issue to Linkage certain
shares of common stock, par value $0.01 per share, of the Company (“Common
Shares”), on the terms and conditions set forth in that certain Business
Combination Agreement dated as of December 4, 2009 (the “Combination
Agreement”), by and among the Company, Linkage, and the other parties thereto;

WHEREAS, immediately upon or as promptly as reasonably practicable following the
closing of the transactions contemplated by the Combination Agreement (the
“Closing”), Linkage is obligated to distribute the Common Shares to the
shareholders of Linkage, including Mr. Sun; and

WHEREAS, it is a condition to entering into the Combination Agreement that the
Stockholders shall have entered into this Agreement, and it is a condition
precedent to the Closing that this Agreement be in full force and effect.

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby expressly and mutually acknowledged, and
intending to be legally bound hereby, the parties hereto agree as follows:

1. REPRESENTATIONS AND WARRANTIES

(a) Each of the parties, by their respective execution and delivery of this
Agreement, hereby represents and warrants to the other parties that:

(i) such party has the full right, capacity and authority to enter into, deliver
and perform this Agreement;

(ii) this Agreement has been duly executed and delivered by such party and is a
binding and enforceable obligation of such party, enforceable against such party
in accordance with the terms of this Agreement, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or similar laws of general application now or hereafter in
effect affecting the rights and remedies of creditors and by general principles
of equity (regardless of whether enforcement is sought in a proceeding at law or
in equity);



--------------------------------------------------------------------------------

(iii) the execution, delivery and performance of such party’s obligations under
this Agreement will not require such party to obtain the consent, waiver or
approval of any Person and will not violate, result in a breach of, or
constitute a default under any statute, regulation, agreement, judgment,
consent, or decree by which such party is bound; and

(iv) with respect to the Stockholders only, other than such Stockholder’s Common
Shares specifically enumerated in Section 2 below, such Stockholder does not
beneficially own (as determined in accordance with Rule 13d-3 under the Exchange
Act), including without limitation through voting proxies or otherwise, any
Common Shares.

(b) Each of the Stockholders understands and acknowledges that the Company is
entering into the Combination Agreement in reliance upon such Stockholder’s
execution and delivery of this Agreement and the representations and warranties
of each such Stockholder contained herein.

2. SHARES SUBJECT TO AGREEMENT

(a) Mr. Tian agrees to vote, and cause the voting of, all Tian Voting Shares (as
defined below) in accordance with the provisions of this Agreement. Mr. Sun
agrees to vote, and cause the voting of, all Sun Voting Shares (as defined
below) in accordance with the provisions of this Agreement. Linkage agrees to
vote, and cause the voting of, all Linkage Voting Shares (as defined below) in
accordance with the provisions of this Agreement.

(b) For purposes of this Agreement, “Tian Voting Shares” means (u) the 3,032,621
Common Shares held by Mr. Tian in his individual capacity, (v) the 4,000 Common
Shares held in a revocable trust for the benefit of Stephanie Tian, (w), the
2,235,632 Common Shares beneficially held through PacificInfo Limited, which is
wholly-owned by Mr. Tian, (x) the 2,087,704 Common Shares held by Mr. Tian’s
wife, (y) any Common Shares acquired by Mr. Tian upon the exercise of any
options or through the vesting of any restricted stock awards, pursuant to any
equity incentive plan of the Company (in each case an “ESOP Award”), and (z) all
other Common Shares that are hereafter acquired or beneficially owned by
Mr. Tian (as determined in accordance with Rule 13d-3 under the Exchange Act).

(c) For purposes of this Agreement, “Sun Voting Shares” means (w) subject to
adjustment in accordance with Section 1.8 of the Combination Agreement after the
date hereof, the 6,216,072 Common Shares to be distributed by Linkage to Mr. Sun
in his individual capacity at the Closing or as promptly as reasonably
practicable thereafter pursuant to the terms of the Combination Agreement,
(x) subject to adjustment in accordance with Section 1.8 of the Combination
Agreement after the date hereof, the 5,083,991 Common Shares to be distributed
by Linkage to LT International Limited, a company organized under the laws of
the British Virgin Islands, the sole shareholder of which is Mr. Sun, at the
Closing or as promptly as reasonably practicable thereafter pursuant to the
terms of the Combination Agreement, (y) any Common Shares acquired by Mr. Sun
pursuant to an ESOP Award, and (z) all other Common Shares that are acquired or
hereafter beneficially owned by Mr. Sun (as determined in accordance with Rule
13d-3 under the Exchange Act).



--------------------------------------------------------------------------------

(d) For purposes of this Agreement, “Linkage Voting Shares” (and, together with
the Tian Voting Shares and the Sun Voting Shares, the “Voting Shares”) means all
shares of the Company held by Linkage for the benefit of the shareholders of
Linkage pending distribution to the shareholders of Linkage in accordance with
the Combination Agreement.

(e) For purposes of this Agreement, the term “Voting Shares” does not include
shares of capital stock of the Company that, by virtue of a Stockholder’s
ownership of ESOP Awards, are deemed to be beneficially owned by such
Stockholder pursuant to Rules 13d-3(d)(1)(i)(A) or (B) promulgated under the
Exchange Act prior to the time that such Stockholder receives the underlying
capital stock of the Company pursuant to such ESOP Awards.

3. OBLIGATIONS TO VOTE VOTING SHARES

At any annual or special meeting called (and every adjournment and postponement
of such a meeting), or in connection with any other action (including the
execution of written consents) taken for the purpose of electing directors to
the board of directors of the Company (the “Board”):

(a) Mr. Tian agrees, for a period commencing on the Closing Date and ending on
the Termination Date (as defined below) (the “Voting Period”), to (i) use his
reasonable efforts (solely in his capacity as a stockholder of the Company) to
support Mr. Sun as a candidate for election or re-election to the Board; and
(ii) vote, and cause the voting of, all of his Voting Shares in favor of the
election or re-election of Mr. Sun to the Board whenever Mr. Sun is a candidate
for election or re-election to the Board;

(b) Mr. Sun agrees, during the Voting Period, to (i) use his reasonable efforts
(solely in his capacity as a stockholder of the Company) to support Mr. Tian as
a candidate for election or re-election to the Board; and (ii) vote, and cause
the voting of, all of his Voting Shares in favor of the election or re-election
of Mr. Tian to the Board whenever Mr. Tian is a candidate for election or
re-election to the Board; and

(c) For the avoidance of doubt, each of Mr. Tian and Mr. Sun may vote, and cause
the voting of, his respective Voting Shares in favor of the election or
re-election of himself to the Board. Except as provided in subsections (a) and
(b) and the first sentence of subsection (c) of this Section 3, each of Mr. Tian
and Mr. Sun agree, during the Voting Period, to vote all of his Voting Shares,
for or against, or to abstain or withhold authority, on all matters submitted to
the stockholders of the Company for their approval, in proportion to the votes
for and against, and the abstentions and withholds, of the Other Shares (as
defined below) (the “Proportionate Requirement”). For purposes of this
Agreement, “Other Shares” means all outstanding shares of capital stock of the
Company entitled to vote generally in the election of directors, other than
(i) the Voting Shares, and (ii) any Common Shares issued pursuant to the
Combination Agreement that are not Voting Shares.



--------------------------------------------------------------------------------

(d) Linkage agrees to vote, and cause the voting of, its Linkage Voting Shares
in accordance with the Proportionate Requirement, on all matters submitted to
the stockholders of the Company, until such time as all such Linkage Voting
Shares are fully distributed to Linkage’s shareholders in accordance with the
Combination Agreement (the “Linkage Termination Date”).

4. COVENANT TO VOTE

(a) During the Voting Period, at every meeting of the stockholders of the
Company called, and at every adjournment or postponement thereof, and on every
action or approval by written consent of the stockholders of the Company, each
Stockholder (in such Stockholder’s capacity as such) shall appear at the meeting
or otherwise cause the Voting Shares held beneficially or of record by such
Stockholder to be present thereat for purposes of establishing a quorum to the
fullest extent not inconsistent with all of the voting requirements set forth in
Section 3. If the Stockholder is the beneficial owner, but not the record
holder, of the Voting Shares, such Stockholder agrees to use commercially
reasonable efforts to cause the record holder and any nominees to comply with
the Proportionate Requirement with respect to the Voting Shares subject to this
Agreement.

(b) Each Stockholder acknowledges and agrees that if such Stockholder attempts
to vote or cause the voting of any of the Voting Shares other than in compliance
with this Agreement, the Company shall not, and each Stockholder hereby
unconditionally and irrevocably instructs the Company not to, record such vote,
in each case unless and until such Stockholder shall have complied with the
terms of this Agreement.

(c) Except as otherwise permitted by this Agreement or by order of a court of
competent jurisdiction, during the Voting Period each Stockholder will not
commit any act that prevents such Stockholder from voting all of the Voting
Shares then owned of record or beneficially by such Stockholder in accordance
with this Agreement or otherwise prevents or disables such Stockholder from
performing any of such Stockholders’ obligations under this Agreement; provided,
that Mr. Sun may pledge, assign or transfer up to 50% of his Voting Shares in
connection with bona fide margin loans or other secured financing transactions
provided such Voting Shares otherwise remain subject to the restrictions herein
in all respects. Without limiting the generality of the foregoing, except for
this Agreement and as otherwise permitted or required by this Agreement, during
the Voting Period no Stockholder may enter into any voting agreement with any
person or entity with respect to any of the Voting Shares, grant any person or
entity any proxy (revocable or irrevocable) or power of attorney with respect to
any of the Voting Shares, deposit any of the Voting Shares in a voting trust, or
otherwise enter into any similar agreement or arrangement with any person or
entity limiting or affecting such Stockholder’s legal power, authority and right
to vote the Voting Shares as set forth in this Agreement. Mr. Tian is permitted
to enter into and carry out his obligations under that certain Voting Agreement
of even date herewith regarding the Business Combination.

5. GRANT OF IRREVOCABLE PROXY

(a) During the Voting Period, each Stockholder (each, in such context, a
“Grantor”) hereby irrevocably (to the fullest extent permitted by law) appoints
the Company and its duly appointed officers, in their capacities as officers of
the Company (each, in



--------------------------------------------------------------------------------

such context, a “Grantee”), as such Stockholder’s proxy and attorney-in-fact
(with full power of substitution and re-substitution), for and in the name,
place and stead of such Stockholder, to vote the Voting Shares, to instruct
nominees or record holders to vote the Voting Shares, or grant a consent or
approval or dissent or disapproval in respect of such Voting Shares (i) in
accordance with Section 3 and (ii) in the discretion of the Grantee with respect
to any proposed adjournments or postponements of any meeting of stockholders of
the Company at which any of the matters described in Section 3 are to be
considered.

(b) Each Stockholder represents to the other Stockholders and to the Grantee
that any proxies heretofore given in respect of the Voting Shares that may still
be in effect are revocable, and such proxies are hereby revoked.

(c) Each Grantor hereby affirms that the irrevocable proxy set forth in this
Section 5 is given in connection with the execution of the Combination
Agreement, and that such irrevocable proxy is given to secure the performance of
the duties of each Grantor under this Agreement. Each Grantor hereby further
affirms that the irrevocable proxy is coupled with an interest and may under no
circumstances be revoked. Each Grantor hereby ratifies and confirms all that
such irrevocable proxy may lawfully do or cause to be done by virtue hereof.
Such irrevocable proxy is executed and intended to be irrevocable in accordance
with the provisions of Section 212 of the Delaware General Corporation Law.
Notwithstanding this Section 5(c), the proxy granted by each Grantor shall be
revoked upon the Termination Date without any further action of the Grantor or
the Grantee.

(d) The Grantees may not exercise this irrevocable proxy on any other matter
except as provided above. The Company may terminate the proxy held by it or any
of its officers with respect to a Grantor at any time at its sole election by
written notice provided to the Grantor.

6. STANDSTILL

(e) Each of the Stockholders agrees that, during the term of this Agreement,
unless specifically invited in writing by a committee of the Board comprised
solely of directors who are not Affiliates of such Stockholders or officers of
the Company (an “Independent Committee”), neither it nor any of its Affiliates
shall in any manner, directly or indirectly:

(i) effect, seek, offer or propose (whether publicly or otherwise) to effect, or
cause or participate in, or in any way assist any other Person to effect, seek,
offer or propose (whether publicly or otherwise) to effect or participate in:

(A) except as set forth in subsections (b) and (c) below, as applicable, any
acquisition of any Voting Securities of the Company or beneficial ownership
thereof (as determined in accordance with Rule 13d-3 under the Exchange Act),
for the sake of clarity including without limitation through voting proxies or
otherwise, or any acquisition of assets of the Company or any of its
subsidiaries. For purposes of this Agreement, “Voting Securities” means the
Common Shares and any other securities entitled to vote generally for the
election of directors of the Company or any other securities convertible,
exchangeable or exercisable for such securities;



--------------------------------------------------------------------------------

(B) any tender or exchange offer, merger or other business combination involving
the Company or any of its subsidiaries;

(C) any recapitalization, restructuring, liquidation, dissolution or other
extraordinary transaction with respect to the Company or any of its
subsidiaries; or

(D) any “solicitation” of “proxies” (as such terms are used in Regulation 14A
promulgated under the Exchange Act) (a “Proxy Solicitation”) or consents to vote
any Voting Securities of the Company;

(ii) except as may be specifically contemplated by this Agreement, form, join or
in any way participate in a “group” (as such term is used in Section 13 of the
Exchange Act and Regulation 13D-G promulgated thereunder) (a “Group”) with
respect to the securities of the Company;

(iii) make any public announcement with respect to, or submit an unsolicited
proposal for or offer of (with or without condition), any extraordinary
transaction involving the Company or its securities or assets;

(iv) otherwise act, alone or in concert with others, to seek to control or
influence the management, Board or policies of the Company;

(v) take any action which might force the Company to make a public announcement
regarding any of the types of matters set forth in (a) above; or

(vi) enter into any discussions or arrangements with any third party with
respect to any of the foregoing.

For the avoidance of doubt, the restrictions contained in this Section 6
(x) shall not apply to actions taken by directors of the Company solely in their
capacity as directors and fiduciaries of the Company, and (y) are not intended
to, and shall not, restrict any Linkage shareholder or any Linkage Affiliate
other than Mr. Sun and his Affiliates from buying or selling securities issued
by the Company for their own account in “broker’s transactions” or other
transactions effectuated over internationally recognized securities exchanges.

(f) The provisions of Section 6(a) above shall not apply to the following
acquisitions of Voting Securities of the Company by Mr. Tian during the term of
this Agreement: (w) a dividend or distribution paid or made by the Company on
the outstanding Common Shares in Common Shares, (x) a split or subdivision of
the outstanding Common Shares or (y) an ESOP Award or any exercise or vesting
thereof.

(g) The provisions of Section 6(a) above shall not apply to the following
acquisitions of Voting Securities of the Company by Mr. Sun during the term of
this Agreement: (x) a dividend or distribution paid or made by the Company on
the outstanding Common Shares in Common Shares, (y) a split or subdivision of
the outstanding Common Shares or (z) an ESOP Award or any exercise or vesting
thereof.



--------------------------------------------------------------------------------

(h) 7. SUSPENSION FOR SIGNIFICANT EVENTS

The obligations of the Mr. Tian and Mr. Sun pursuant to Section 3(c) (the
Proportionate Requirement), Section 5(a) and Section 6 shall be suspended during
the pendency of any Significant Event (but shall be automatically reinstated
upon the cessation of such Significant Event if such Significant Event
terminates or is not completed). For purposes of this Agreement, “Significant
Event” means that a person (as such term is used in Section 13 of the Exchange
Act and Regulation 13D-G promulgated thereunder) or a Group, other than
Mr. Tian, Mr. Sun, or any of their respective Affiliates and other than the
Company or its subsidiaries: (a) enters into an agreement providing for the
merger or consolidation, or any similar transaction, involving the Company in
which, following consummation of such transaction, substantially all of the
persons or entities who, immediately prior to such transaction, had beneficial
ownership of 50% or more of the voting power of the Company do not continue to
beneficially own at least 50% of the voting power of the combined entity;
(b) enters into an agreement providing for the purchase or other acquisition of,
or purchases or otherwise acquires, 25% or more of the assets of the Company;
(c) enters into an agreement providing for the purchase or other acquisition of,
or purchases or otherwise acquires, beneficial ownership of securities
representing 15% or more of the voting power of the Company; (d) announces or
commences a tender offer or exchange offer which, if successful, would result in
such Person or Group owning, when combined with any other Voting Securities of
the Company owned by such Person or Group, 15% or more of the voting power of
the Company; or (e) enters into an agreement or commences a Proxy Solicitation
in which the Person or Group would acquire the ability to elect a majority of
the directors standing for re-election at any annual or special meeting of the
stockholders of the Company. For the avoidance of doubt, a Significant Event
shall not affect any of the obligations of Linkage under this Agreement.

8. TRANSFER RESTRICTIONS

During the Voting Period, no Stockholder may directly or indirectly sell,
transfer or assign (such sale, transfer or assignment, a “Transfer”), any of
such Stockholder’s Voting Shares, except for Transfers by such Stockholder:
(a) that are made in compliance with the “manner of sale” requirements in Rule
144(f) promulgated under the Securities Act or in a bona fide underwritten
registered public offering; (b) are not to a transferee (whether a single
transferee or a Group) who is, or as a result of the Transfer would become, a
beneficial owner of 5% or more of the Voting Securities of the Company; (c) to
any of such Stockholders’ controlled Affiliates, provided that such Affiliate
becomes a signatory to this Agreement; (d) pursuant to a tender offer or
business combination; (e) by will, or by operation of law, in which case this
Agreement shall bind the transferee and the transferee shall become a signatory
to this Agreement; (f) in connection with estate and charitable planning
purposes, including Transfers to relatives, trusts and charitable organizations,
provided that such transferee becomes a signatory to this Agreement; (g) in the
case of Mr. Sun, that are pledges or other Transfers of up to 50% of his Voting
Shares in connection with bona fide margin loans or other secured financing
transactions provided such Voting Shares otherwise remain subject to the
restrictions herein in all respects; and (h) in the case of Linkage, to the
shareholders of Linkage in accordance with the distribution described in the
Combination Agreement.



--------------------------------------------------------------------------------

9. TERM AND TERMINATION

The obligations of Mr. Sun and Mr. Tian under Sections 2 through 8 shall become
effective as of the Closing and this Agreement shall continue in force and
effect until the earlier of (i) the conclusion of the third annual meeting of
the stockholders of the Company following the Closing Date, (ii) the termination
of the Combination Agreement, if such termination occurs prior to the Closing,
and (iii) the date on which either of Mr. Tian or Mr. Sun beneficially owns (as
defined in accordance with Rule 13d-3 under the Exchange Act) less than 5% of
the Voting Securities of the Company (the “Termination Date”). The obligations
of Linkage under Sections 2 through 8 shall become effective as of the Closing
and shall continue in full force and effect until the Linkage Termination Date.

10. GENERAL PROVISIONS

(i) Notices. Unless otherwise provided herein, all notices, requests, waivers
and other communications made pursuant to this Agreement will be in writing and
will be given in accordance with the notice provisions of the Combination
Agreement.

(j) Captions and Headings. The captions and headings used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

(k) Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of this
Agreement is not affected in any manner materially adverse to any party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the terms of
this Agreement remain as originally contemplated to the fullest extent possible.

(l) Entire Agreement. This Agreement constitutes the entire agreement among the
parties with respect to the subject matter hereof and no party will be liable or
bound to any other party in any manner by any warranties, representations or
covenants except as specifically set forth herein.

(m) Equitable Relief. The parties hereto recognize that, if such party fails to
perform or discharge any of its obligations under this Agreement, or threatens
to breach any of its obligations under this Agreement, any remedy at law may
prove to be inadequate relief to the other parties. Each party hereto therefore
agrees that the other parties are entitled to seek temporary and permanent
injunctive relief in the form of specific performance, a temporary restraining
order, a temporary or permanent injunction or any other equitable remedy a court
of competent jurisdiction may deem appropriate in any such case. For purposes of
such injunctive relief or specific performance, the parties hereto consent to
submit to the personal jurisdiction and venue of any U.S. federal or State court
located in New York County, in the State of New York, and agree not to attempt
to deny or defeat such personal jurisdiction or venue by motion or other request
for leave from any such court.



--------------------------------------------------------------------------------

(n) Manner of Voting. The voting of shares pursuant to this Agreement may be
effected in person, by proxy, by written consent or in any other manner
permitted by applicable law and consistent with the terms of this Agreement.

(o) Governing Law. This Agreement shall be construed in accordance with, and
governed in all respects by, the laws of the State of New York.

(p) Action in Stockholder Capacity Only. No Stockholder makes any agreement or
understanding herein as a director or officer of the Company. Each Stockholder
is signing this Agreement solely in such Stockholder’s capacity as a record
holder and beneficial owner, as applicable, of the Voting Shares, and nothing
herein shall limit or affect any actions taken in such Stockholder’s capacity as
an officer or director of the Company.

(q) Dispute Resolution. Except with respect to equitable relief as provided for
herein, any dispute, controversy or claim arising out of or relating to this
Agreement, or the interpretation, breach, termination or validity hereof, shall
be resolved through consultation. Such consultation shall begin immediately
after one party hereto has delivered to any other party hereto a written request
for such consultation. If within thirty (30) days following the date on which
such notice is given the dispute cannot be resolved, the dispute shall be
submitted to arbitration upon the request of any party to such dispute with
notice to the others.

(1) The arbitration shall be conducted in Hong Kong under the auspices of the
Hong Kong International Arbitration Centre (the “HKIAC”). There shall be three
(3) arbitrators. Each opposing party to a dispute shall be entitled to appoint
one arbitrator, and the third arbitrator shall be jointly appointed by the
disputing parties or, failing such agreement by thirty (30) days after the
appointment by each party of its arbitrator, the HKIAC shall appoint the third
arbitrator.

(2) The arbitration proceedings shall be conducted in English. The arbitration
tribunal shall apply the UNCITRAL Arbitration Rules as administered by the HKIAC
at the time of the arbitration.

(3) The arbitrators shall decide any dispute submitted by the parties to the
arbitration strictly in accordance with the substantive laws of New York and
shall not apply any other substantive law.

(4) Each party hereto shall cooperate with the other in making full disclosure
of and providing complete access to all information and documents requested by
the others in connection with such arbitration proceedings, subject only to any
confidentiality obligations binding on such party.

(5) The award of the arbitration tribunal shall be final and binding upon the
disputing parties, and the prevailing party or parties may apply to a court of
competent jurisdiction for enforcement of such award.



--------------------------------------------------------------------------------

(6) Any party shall be entitled to seek preliminary injunctive relief from any
court of competent jurisdiction pending the constitution of the arbitral
tribunal.

(r) Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, or upon any breach or default
of any other party under this Agreement, will impair any such right, power or
remedy of such non-breaching or non-defaulting party nor will it be construed to
be a waiver of any such breach or default, or an acquiescence therein, or of or
in any similar breach or default thereafter occurring; nor will any waiver of
any single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. Any waiver, permit, consent or approval of
any kind or character on the part of any party of any provisions or conditions
of this Agreement, must be in writing and will be effective only to the extent
specifically set forth in such writing.

(s) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one instrument.

(t) Amendments. Any term of this Agreement may be amended only with the written
consent of the parties hereto.

[Signatures begin on next page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

ASIAINFO HOLDINGS, INC. By:  

 

Name:  

 

Its:  

 

/s/ Edward Tian

Mr. Edward Tian

/s/ Libin Sun

Mr. Libin Sun

[SIGNATURE PAGE TO STOCKHOLDERS’ AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

LINKAGE TECHNOLOGIES INTERNATIONAL HOLDINGS LIMITED By:  

/s/ Libin Sun

Name:   Libin Sun Its:   Chairman and Chief Executive Officer

[LINKAGE SIGNATURE PAGE TO STOCKHOLDERS’ AGREEMENT]